MEMORANDUM ***
Swakshi B. Sinha appeals the district court’s grant of summary judgment in fa*292vor of the Federal Reserve Bank of San Francisco, denying her claim for wrongful denial of disability benefits. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
Sinha sought benefits for permanent disability under the Bank’s Long Term Disability Income Plan for Employees of the Federal Reserve System. Determinations of permanent disability under the Plan are committed to the discretion of the Plan’s Medical Board. Sinha’s claim was denied by one physician on the Medical Board. She appealed, and her claim was denied by two additional physicians on the Medical Board.
Although the Plan is not governed by ERISA, the parties agreed that in the absence of evidence warranting a heightened standard of review, the arbitrary and capricious standard for reviewing denial of claim benefits under ERISA should govern. See Firestone Tire & Rubber Co., v. Bruch, 489 U.S. 101, 115, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989). Sinha has not shown that a heightened standard of review applies here due to a conflict of interest or for any other reason. See Alford v. DCH Found. Group Long-Term Disability Plan, 311 F.3d 955, 957 (9th Cir.2002). The district court correctly reviewed the denial of Sinha’s claim for an abuse of discretion. See Nord v. Black & Decker Disability Plan, 356 F.3d 1008, 1010 (9th Cir.2004). We, in turn, review the district court’s summary judgment ruling de novo. See Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004).
We agree with the district court that the Medical Board’s denial of benefits was reasonable and supported by evidence in the record. Schikore v. BankAmerica Supplemental Retirement Plan, 269 F.3d 956, 960-61 (9th Cir.2001). Summary judgment was properly granted for the Bank.
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the *292courts of this circuit except as provided by Ninth Circuit Rule 36-3.